IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                   _______________________________

                              No. 01-50654
                           (Summary Calendar)
                   _______________________________


MILDRED BUTLER,

                                                  Plaintiff-Appellant,

                                versus


DONALD H. RUMSFELD, SECRETARY OF DEFENSE,

                                                   Defendant-Appellee.

         _________________________________________________

              Appeal from the United States District Court
           for the Western District of Texas - Waco Division
                               (W-00-CV-48)
         _________________________________________________
                             January 8, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM*:

     Plaintiff-Appellant     Mildred   Butler   appeals   the   district

court’s grant of summary judgment in favor of defendant-appellee

the Secretary of the Department of Defense (the “Department”),

dismissing her Title VII employment discrimination claim based on

race and her Age Discrimination Employment Act (“ADEA”) claim.

Agreeing with the reasoning and conclusions of the district court,

     *
       Pursuant to 5TH Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH Cir. R. 47.5.4.

                                 1
we affirm.

      Butler, a fifty-eight year-old African American woman, was

employed as a civilian accounting technician for the Defense

Finance and Accounting Service (“DFAS”)in its Fort Hood, Texas

office.    At one point during her employment, Butler was                 informed

by   her   supervisor    that   she   was    concerned    about    Butler’s    job

performance because Butler had committed an unacceptable number of

“exceptions” on her entries into the accounting system.1                    Bulter

was then placed on a provisional performance improvement plan

(“PIP”), under which she was required to demonstrate rehabilitation

of her job performance.         After receiving the PIP notice, Butler

filed a formal complaint with the Equal Employment Opportunity

Commission (“EEOC”).

      In the months following Butler’s PIP notice, her performance

failed to improve, and she again exceeded the number of allowable

exceptions.       Accordingly, Butler received a notice of proposed

removal    from    her   supervisor       which   detailed   Butler’s     errors.

Ultimately, the official vested with decision-making authority,

David Stegman, informed Butler that the proposed removal would be

sustained.

      Bulter      appealed   her   termination       to   the     Merit   Systems

Protection Board (the “MSPB”). After a hearing, the administrative

law judge for the MSPB affirmed the Department’s decision to

      1
        “Exceptions” are notices of an entry error or omission in
the automated accounting system used by the DFAS.

                                      2
terminate Butler’s employment, concluding that Butler had failed to

establish a prima facie case of either race or age discrimination.

Butler then appealed the MSPB’s decision to the EEOC.        The EEOC

concurred with the decision of the MSPB, explaining that the

Department had provided legitimate, non-discriminatory reasons for

firing Butler and that, other than her own subjective beliefs, she

could offer no evidence to counter the Department’s proffered

reasons.     Having exhausted her administrative remedies, Bulter

filed suit in district court, where summary judgment was eventually

granted in favor of the Department, dismissing all of Bulter’s

claims.    She timely appealed.

     We review a grant of summary judgment de novo, applying the

same standard as the district         court.2   A motion for summary

judgment is properly granted only if there is no genuine issue as

to any material fact.3     An issue is material if its resolution

could affect the outcome of the action.4        In deciding whether a

fact issue has been created, we must view the facts and the

inferences to be drawn therefrom in the light most favorable to the

nonmoving party.5

     2
        Morris v. Covan World Wide Moving, Inc., 144 F.3d 377, 380
(5th Cir. 1998).
     3
       Fed.R.Civ.P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317,
322 (1986).
     4
          Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
     5
        See Olabisiomotosho v. City of Houston, 185 F.3d 521, 525
(5th Cir. 1999).

                                  3
     The standard for summary judgment mirrors that for judgment as

a matter of law.6    Thus, the court must review all of the evidence

in the record, but make no credibility determinations or weigh any

evidence.7    In reviewing all the evidence, the court must disregard

all evidence favorable to the moving party that the jury is not

required to believe, and should give credence to the evidence

favoring the nonmoving party as well as that evidence supporting

the moving party that is uncontradicted and unimpeached.8

     As the MSPB, the EEOC, and the district court have thoroughly

and extensively treated Butler’s claims, we decline to rehash their

analyses.     It suffices that we agree with the district court:

Butler    cannot    establish    a       prima   facie   case   of   racial

discrimination, age discrimination, or retaliatory action by the

Department.     Regarding her racial discrimination claim, Butler

cannot demonstrate that similarly situated employees of other races

were treated differently.       The only evidence she presents is her

own conclusional allegations and her comparison to a white employee

who did not share Butler’s supervisor, employment grade, or job

title.   Similarly, regarding her age discrimination claim, Butler

has produced no evidence to suggest that the Department’s actions

     6
         Celotex Corp., 477 U.S. at 323.
     7
       Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133,
150 (2000).
     8
         Id. at 151.


                                     4
were   taken    on     account   of   her     age.        Finally,      regarding      her

retaliation      claim,     Butler    has    produced      no     competent     summary

judgment     evidence       demonstrating         a   causal    link      between      her

termination      and    a   grievance       she   filed    with     the    Department.

Specifically, no evidence exists in the record to suggest that

Butler’s termination was based on anything but her poor performance

in the months preceding her termination.                Finally, as the district

court notes, even if we were to assume arguendo that Butler met her

prima facie burden, the Department has met its burden of production

by articulating a legitimate, non-discriminatory reason for its

decision.      Apart from her bald allegations, Bulter has produced no

evidence to cast doubt on the Department’s proffered reason.

       In short, Butler’s claims fail because she has not, at any

stage of     the     proceedings,     produced        evidence,    in     the   form    of

affidavits      or     otherwise,       to    support       her      allegations        of

discrimination.         Butler has now pursued these baseless claims

through the relevant administrative bodies, the district court, and

this court, armed with nothing more than her unsupported beliefs.

As this appeal borders on frivolousness, Butler is cautioned that

any further protraction of the litigation in this case will expose

her to sanctions.

       For the reasons articulated by the district court, the summary

dismissal of Butler’s claims is, in all respects,




                                        5
AFFIRMED.




                S:\OPINIONS\UNPUB\01\01-50654.0.wpd

                                 12/13/01   3:25 PM




            6